

115 HRES 1064 IH: Honoring the work done by the 12th Woman.
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1064IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Poe of Texas submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONHonoring the work done by the 12th Woman. 
Whereas institutions of higher education are encouraged to inform all victims of sexual assault, domestic violence, dating violence, and stalking, including in a physical written format— (1)of the victim’s rights under Federal and State law; 
(2)of the victim’s rights and options pursuant to the policy that the institution of higher education has developed pursuant to clauses (ii) through (vii) of section 485(f)(8)(B) of the Jeanne Clery Disclosure of Campus Security Policy and Campus Statistics Act (20 U.S.C. 1092(f)); (3)of the victim’s reporting options, including the option to notify a higher education responsible employee, the option to notify local law enforcement, and any other reporting options; 
(4)a description of the process of investigation and any disciplinary proceeding of the institution that may follow notification of a higher education responsible employee; (5)a description of the process of investigation and adjudication of the criminal justice system that may follow notification of law enforcement; 
(6)a description of the jurisdiction, scope, and possible sanctions of the student disciplinary process of the institution of higher education and of the criminal justice process; (7)that the student disciplinary process of the institution of higher education in not equivalent to, and should not be considered a substitute for, the criminal justice process; and 
(8)any limitations on the ability of the sexual assault response coordinator to provide privacy or confidentiality to the victim under the policies of the institution of higher education, Federal law, or State law: Now, therefore, be it That the House encourages— 
(1)institutions of higher education to list on their website— (A)the name and contact information for the sexual assault response coordinator; 
(B)reporting options, including confidential options, for victims of domestic violence, dating violence, sexual assault, or stalking; (C)the process of investigation and disciplinary proceedings of the institution; 
(D)the process of investigation and adjudication of the criminal justice system; (E)potential reasonable accommodations that the institution may provide to a victim; 
(F)the telephone number and website address for a local, State, or national hotline providing information to domestic violence, dating violence, sexual assault, and stalking victims (which shall be clearly communicated on the website and shall be updated on a timely basis); and (G)the name and location of the nearest medical facility where an individual may have a medical forensic examination administered by a trained sexual assault forensic nurse, including information on transportation options and available reimbursement for a visit to such facility; and 
(2)institutions of higher education to enter into memoranda of understanding with all applicable local law enforcement agencies to clearly delineate responsibilities and share information so that when a crime occurs, both campus authorities and local authorities can focus on solving the crime rather than debating jurisdiction. 